    Case 3:20-cv-00697-JPG Document 14 Filed 11/10/20 Page 1 of 13 Page ID #61




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MARLON DESHONE QUARLES,                           )
    #16122-076,                                       )
                                                      )
                  Plaintiff,                          )
                                                      )
    vs.                                               )        Case No. 20-cv-00697-JPG
                                                      )
    KYLE THOLE,                                       )
    LUKE BRANDMEYER,                                  )
    and DOUG MAUE,                                    )
                                                      )
                  Defendants.                         )

                                  MEMORANDUM & ORDER

GILBERT, District Judge:

          Plaintiff Marlon Quarles is an inmate in the custody of the Federal Bureau of Prisons

(“BOP”), and he is currently confined at the Federal Correctional Institution in Greenville, Illinois

(“FCI-Greenville”). (Doc. 1, pp. 1-32). He brings this action pursuant to 42 U.S.C. § 1983 and

Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971),1 for violations of his rights under the

First, Eighth, and Fourteenth Amendments during his pretrial detention at Clinton County Jail from

October 7, 2019 to June 26, 2020. (Id.). He seeks money damages. (Id. at 11).

          The Complaint is subject to review under 28 U.S.C. § 1915A. Section 1915A requires the

Court to screen prisoner complaints and filter out non-meritorious claims. 28 U.S.C. § 1915A(a).

Any portion of the Complaint that is legally frivolous or malicious, fails to state a claim for relief,

or requests money damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b).

At this juncture, the factual allegations are liberally construed. Rodriguez v. Plymouth Ambulance

Serv., 577 F.3d 816, 821 (7th Cir. 2009).


1
 Plaintiff’s constitutional claims are governed by 42 U.S.C. § 1983, not Bivens, because he brings them
against three state actors. Belbachir v. County of McHenry, 726 F.3d 975, 978 (7th Cir. 2013).

                                                  1
 Case 3:20-cv-00697-JPG Document 14 Filed 11/10/20 Page 2 of 13 Page ID #62




                                          The Complaint

       Plaintiff complains about miscellaneous conditions of confinement at Clinton County Jail,

which Defendants knew about and took no action to address. (Doc. 1, pp. 1-32). For more than

eight months from October 7, 2019 to June 26, 2020, he was housed in an underground cell

measuring 16’ x 20’ with 6-8 other inmates. (Id. at 6). The cell lacked windows and bars, and it

was illuminated at all times. The tight living quarters resulted in a hostile environment. (Id. at 7).

The inmates often fought one another.

       The showers were covered in black mold, and inmates were generally denied cleaning

supplies. (Id.). The ventilation was also poor. Plaintiff developed respiratory problems and was

later diagnosed with pleurisy resulting from mold inhalation. Following his transfer from the Jail,

Plaintiff was placed on breathing treatments and steroids.

       Plaintiff informed Defendants that he was diagnosed with several medical conditions that

required regular exercise to manage. (Id. at 6). These conditions include degenerative disc disease,

spinal stenosis, herniated discs, lupus, and joint disease, all of which were exacerbated by limited

movement. Plaintiff was nevertheless denied all outside movement and exercise opportunities.

He remained confined in his cell for 24 hours/day. He gained 55 pounds and suffered from muscle

atrophy, incontinence, spinal pain, and circadian rhythm disruptions. (Id.).

       While Plaintiff was in medical isolation on October 13 and 20, 2019, he fell while trying

to use a toilet that lacked handicap guardrails. (Id. at 8). He was taken to an outside hospital and

diagnosed with a herniated disc. Prior to these falls, Defendants were aware of his diagnosis with

a drop foot, his use of a brace, and his medication for various medical conditions. They were also

aware that Plaintiff was an otherwise qualified individual with a disability. They nevertheless




                                                  2
    Case 3:20-cv-00697-JPG Document 14 Filed 11/10/20 Page 3 of 13 Page ID #63




denied him access to a handicap toilet in violation of his rights under the Americans with

Disabilities Act. (Id.).

        On December 12, 2019, Plaintiff underwent a very painful, invasive surgery at an outside

hospital for an undisclosed condition. (Id. at 8-9). A doctor ordered pain medication and antibiotic

cream for sixteen days following surgery. Despite profuse bleeding for the first six days, Jail

officials denied Plaintiff supplies to clean himself. Brandmeyer and Thole refused to provide

Plaintiff with his pain medication2 and antibiotic ointment.

        In addition, he was also unable to attend any of his orthopedic spinal appointments during

his detention at the Jail. (Id. at 10). He filed a grievance to address this deprivation in April 2020,

but Brandmeyer pointed out that COVID-19 lockdowns prevented outside appointments that were

considered non-emergent. (Id. at 26). Brandmeyer also agreed to ask Maue about the shoes.

        Plaintiff is a Jehovah’s Witness whose sincerely held religious beliefs require him to

abstain from consumption of blood in all of its forms. (Id. at 6). A kosher diet satisfies his own

religious requirements, but Brandmeyer and Thole denied him access to a kosher food tray during

his entire pretrial detention at the Jail. (Id.).

        Plaintiff is lactose intolerant and was denied a milk supplement during his pretrial

detention. He was forced to accept regular milk or water on his food tray. (Id.).

        On June 10, 2020, Plaintiff was taken to the “hole” for punitive segregation for talking to

inmates in a nearby cell and crossing the yellow line at his cell door. He remained in a 24’ x 28’

cell for 14 days without the ability to communicate with other prisoners, congregate for religious




2
 The Jail’s physician, Dr. Lochard, also failed to provide Plaintiff with his medication. However, Plaintiff
did not name this individual as a defendant, and he brings no claims against the doctor. Accordingly, all
claims against this person are considered dismissed without prejudice.

                                                     3
    Case 3:20-cv-00697-JPG Document 14 Filed 11/10/20 Page 4 of 13 Page ID #64




prayer, or communicate with his family. Bandmeyer did not provide Plaintiff with an Order of

Detention until the fourth day of his punitive segregation, and he never received a hearing.

        On an undisclosed date, Officer Michael Arnold3 used excessive force against Plaintiff.

(Id. at 10). The officer allegedly employed an aggressive tactical maneuver against him. Plaintiff

filed a grievance to complain about the incident, but Bandmeyer mishandled it. (Id.).

        Based on the allegations, the Court finds it convenient to designate the following

enumerated claims in the pro se Complaint:

        Count 1:      Eighth or Fourteenth Amendment claim against Defendants for subjecting
                      Plaintiff to unconstitutional conditions of confinement at the Jail from
                      October 16, 2019 until June 26, 2020, by placing him in an underground,
                      overcrowded, unsafe cell with constant illumination, poor ventilation,
                      moldy showers, no cleaning supplies, and no access to exercise.

        Count 2:      Eighth or Fourteenth Amendment claim against Defendants for denying
                      Plaintiff adequate post-operative care, pain medication, and antibiotic
                      ointment following surgery on December 12, 2019.

        Count 3:      Eighth or Fourteenth Amendment claim against Defendants for denying
                      Plaintiff access to orthopedic spinal appointments from October 16, 2019
                      until June 26, 2020.

        Count 4:      Eighth or Fourteenth Amendment claim for denial of a milk supplement
                      when Plaintiff suffered from a diagnosed milk allergy.

        Count 5:      First Amendment claim against Defendants for denying Plaintiff the right
                      to freely exercise his religion by denying him a kosher diet.

        Count 6:      ADA or Rehabilitation Act claim against Defendants for denying Plaintiff
                      use of a handicap accessible toilet on or around October 13 and 20, 2019.

        Count 7:      Fourteenth Amendment due process claim against Defendants for placing
                      Plaintiff in punitive segregation for 14 days beginning on June 10, 2020,
                      without notice or an order of detention.

        Count 8:      Fourteenth Amendment claim against Brandmeyer for mishandling a
                      grievance Plaintiff filed to report Officer Mark Arnold’s excessive force.


3
 Officer Michael Arnold is not named as a defendant in the case caption or body of the Complaint.
All claims against this individual are therefore considered dismissed without prejudice.

                                                4
    Case 3:20-cv-00697-JPG Document 14 Filed 11/10/20 Page 5 of 13 Page ID #65




        Count 9:          First Amendment retaliation claim against Defendants for depriving
                          Plaintiff of his constitutional rights because he filed grievances against
                          them.

Any claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.4

                                                   Discussion

                                             Counts 1 through 4

        The correct analytical framework for Counts 1 through 4 depends on Plaintiff’s status as a

pretrial detainee or convicted person when his claims arose. The Fourteenth Amendment’s

objective unreasonableness standard governs a pretrial detainee’s claims of unconstitutional

conditions of confinement and denial of medical care. Hardeman v. Curran, 933 F.3d 816 (7th

Cir. 2019); Miranda v. County of Lake, 900 F.3d 335 (7th Cir. 2018) (applying objective

unreasonableness standard to a variety of conditions-of-confinement claims).                         The Eighth

Amendment deliberate indifference standard applies to a convicted person’s claims. See Farmer

v. Brennan, 511 U.S. 825, 834 (1994). To state a claim under both standards, Plaintiff must set

forth allegations demonstrating each defendant’s personal involvement in a constitutional

deprivation. West v. Atkins, 487 U.S. 42 (1988).

        Count 1 shall receive further review against all three defendants. Plaintiff describes

conditions of confinement at the Jail that are considered serious when standing alone or in

combination with one another. Moreover, he alleges that Defendants were aware of the conditions

and took no action to address them. Given these allegations, the Court cannot dismiss this claim

against any individual defendant. Accordingly, Count 1 will proceed against Maue, Brandmeyer,

and Thole.


4
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         5
 Case 3:20-cv-00697-JPG Document 14 Filed 11/10/20 Page 6 of 13 Page ID #66




       Count 2 shall receive further review against Brandmeyer and Thole only. Both individuals

allegedly knew about Plaintiff’s surgery on December 12, 2019, as well as his prescription for

antibiotic ointment and pain medication.        According to the allegations, they denied him

medication, despite his profuse bleeding and pain following surgery. Count 2 shall proceed against

Brandmeyer and Thole. However, this claim shall be dismissed without prejudice against Maue

because he is not mentioned in connection with this claim.

       Count 3 does not survive screening under the Fourteenth Amendment’s objectively

unreasonable standard or Eighth Amendment’s deliberate indifference standard. According to the

allegations, Plaintiff was denied treatment with an outside orthopedist during his pretrial detention

at the Jail. Along with the Complaint, he filed a single grievance complaining about this

deprivation on April 16, 2020. (Doc. 1, p. 26). In it, Plaintiff states that his appointment with an

orthopedist in January 2020 was cancelled due to COVID-19 and was not rescheduled. He also

requested replacement orthopedic shoes because the pair he received five months earlier was worn

out. Brandmeyer responded to both complaints. The officer confirmed that outside medical

facilities cancelled all non-emergent appointments due to COVID-19, but he would ask the nurse

to look into scheduling a new appointment. He also attempted to contact the sheriff about new

orthopedic shoes, but the sheriff was not in the office on that particular day. Brandmeyer’s

response to both complaints was objectively reasonable and fell far short of deliberate indifference.

Accordingly, this claim shall be dismissed without prejudice.

       Finally, Count 4 describes Plaintiff’s denial of a milk supplement. Plaintiff has a milk

allergy and was given water and regular milk with his meals. Plaintiff preferred a milk supplement,

and his request was apparently denied. Plaintiff makes no claim that this denial resulted in a

nutritionally inadequate diet. Under the circumstances, the Court finds that the deprivation is not



                                                 6
 Case 3:20-cv-00697-JPG Document 14 Filed 11/10/20 Page 7 of 13 Page ID #67




sufficiently serious to support a constitutional claim under the Fourteenth or Eighth Amendment.

Count 4 shall be dismissed without prejudice.

                                              Count 5

       Under the First Amendment’s Free Exercise Clause, burdens on an inmate’s religious

practice must be reasonably related to a legitimate penological interest. Riley v. Ewing, 777 F.

App’x 159, 160 (7th Cir. 2019) (citing Turner v. Safley, 482 U.S. 78, 89 (1987)). Plaintiff alleges

that he is a Jehovah’s Witness, and his sincerely held religious beliefs require him to abstain from

consumption of blood in all of its forms. He requested a kosher diet because it conforms to his

religious beliefs. However, Brandmeyer and Thole denied his special diet request without offering

any reason for doing so. Count 5 shall receive further review against these defendants. This claim

shall be dismissed without prejudice against Maue, who is not mentioned in connection with it.

                                              Count 6

       A claim under the Rehabilitation Act, 29 U.S.C. §§ 794-94e, and Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., are functionally identical. Wagoner v.

Lemmon, 778 F.3d 586, 592 (7th Cir. 2015). Under both, Plaintiff must allege that “(1) he is a

qualified person (2) with a disability and (3) the [state agency] denied him access to a program or

activity because of his disability.” Jaros v. Ill. Dep’t of Corr., 684 F.3d 667, 672 (7th Cir. 2012).

Under the Rehabilitation Act, the relevant state agency must also accept federal funds, which all

states do. Jaros, 684 F.3d at 671. Plaintiff has satisfied each of these requirements for screening

purposes. Plaintiff claims that he suffered from numerous medical issues requiring a handicap

accessible toilet. Defendants allegedly knew this but denied him access to a toilet with guardrails

while in medical isolation on October 13 and 19, 2019. He fell and sustained injuries. At this

stage, the Court will allow Count 6 to proceed under the Rehabilitation Act. Plaintiff can only



                                                 7
 Case 3:20-cv-00697-JPG Document 14 Filed 11/10/20 Page 8 of 13 Page ID #68




have one recovery, and the Rehabilitation Act avoids “thorny question[s] of sovereign immunity”

presented under the ADA. Id. at 672. The Court will thus dispense with the ADA claim.

       The only proper defendant for a claim under either Act is the state agency or state official

acting in his or her official capacity. Stanek v. St. Charles Cmty. Unit Sch. Dist. No. 303, 783 F.3d

634, 644 (7th Cir. 2015). Individual employees of the state agency are not amenable to suit under

either Act. See 29 U.S.C. § 794(b); 42 U.S.C. § 13121; Jaros, 684 F.3d at 670. In this case, the

only proper defendant would be the municipal entity associated with Clinton County Jail, which

could be the Clinton County Sheriff’s Department, or an appropriate municipal official, which

could be the Clinton County Sheriff (Maue) acting in his or her official capacity. See Burton v.

Lacy, No. 07-cv-918, 2008 WL 187552, at *5 (S.D. Ind. Jan. 18, 2008) (concluding that “it makes

no difference whether the named party is the ‘Sheriff’s Department,’ the ‘Office of the Sheriff,’ or

the ‘Sheriff in his Official Capacity’” because ‘[s]uing an officer in his or her official capacity is

no different than suing the municipal entity’”). Therefore, the Court will allow the claim to

proceed against Sheriff Maue, in his or her official capacity, and shall dismiss this claim against

all three individual defendants.

                                              Count 7

       The Fourteenth Amendment Due Process Clause governs Count 7, regardless of whether

Plaintiff was a convicted person or a pretrial detainee. The Due Process Clause guarantees

convicted prisoners the right to be free of punishment that is beyond the normally expected

incidents of prison life. Sandin v. Conner, 515 U.S. 472, 484 (1995). Pretrial detainees are not

similarly situated because they are not incarcerated pursuant to a sentence of confinement. As

such, they cannot be said to expect whatever deprivation is incident to serving their sentence.

Rapier v. Harris, 172 F.3d 999, 1004-05 (7th Cir. 1999). “[A]lthough it is permissible to punish



                                                  8
 Case 3:20-cv-00697-JPG Document 14 Filed 11/10/20 Page 9 of 13 Page ID #69




a pretrial detainee for misconduct while in pretrial custody, that punishment can be imposed only

after affording the detainee some sort of procedural protection” such as notice and a hearing. Id.

Plaintiff alleges that Brandmeyer provided him with no procedural protections before punishing

him with fourteen days in segregation. At this stage, Count 7 shall be allowed to proceed against

Brandmeyer. The allegations mention no other defendants in connection with this claim, so it shall

be dismissed without prejudice against Thole and Maue.

                                              Count 8
       Prison grievance procedures do not implicate the Fourteenth Amendment Due Process

Clause per se because they are not constitutionally mandated. Therefore, the alleged mishandling

of grievances “by persons who otherwise did not cause or participate in the underlying conduct

states no claim.” Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). The Complaint states no

claim against Brandmeyer for mishandling Plaintiff’s grievance about Officer Arnold, and Count 8

shall be dismissed with prejudice against this defendant.

                                              Count 9

       A First Amendment retaliation claim requires a plaintiff to show that (1) he engaged in

constitutionally protected speech, (2) he suffered a deprivation likely to deter protected speech,

and (3) his protected speech was a motivating factor in the defendant’s actions. Antoine v. Ramos,

497 Fed. Appx. 631, 634 (7th Cir. 2012); Abrams v. Walker, 307 F.3d 650, 654 (7th Cir. 2002).

The allegations must at least suggest that each defendant engaged in retaliatory conduct. Plaintiff’s

allegations of retaliation are threadbare and support no claim against any of the defendants.

Accordingly, Count 9 shall be dismissed without prejudice for failure to state a claim.

                                         Pending Motion

       Plaintiff’s Motion for Recruitment of Counsel (3) is DENIED without prejudice. When

a pro se litigant submits a request for counsel, the Court must first consider whether the indigent

                                                 9
Case 3:20-cv-00697-JPG Document 14 Filed 11/10/20 Page 10 of 13 Page ID #70




plaintiff has made reasonable attempts to secure counsel on his own, and, if so, whether the

difficulty of the case, both factually and legally, exceeds his capacity as a layperson to present it.

Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013) (citing Pruitt v. Mote, 503 F.3d 647, 654 (7th

Cir. 2007)). Plaintiff discloses some efforts to contact attorneys about representation, but he offers

only a “mail list” in support of this assertion. (Doc. 3, pp. 3-5). Standing alone, the mail list does

not demonstrate reasonable efforts to locate counsel. Plaintiff should provide copies of his

communications with these attorneys. Moreover, it appears that Plaintiff can litigate this matter

without attorney representation. Other than a high school education and limited legal knowledge,

Plaintiff points to no insurmountable impediments to litigation. His Complaint sets forth numerous

claims that survive screening. His pleadings are timely and coherent. He appears competent to

litigate this matter on his own. Pruitt, 503 F.3d at 655. Should his situation change, Plaintiff may

renew his request by filing a new motion.

                                            Disposition

       IT IS ORDERED that the Complaint (Doc. 1) survives screening under 28 U.S.C.

§ 1915A, as follows:

   •   COUNT 1 shall proceed against Defendants MAUE, BRANDMEYER, and THOLE;

   •   COUNTS 2 and 5 shall proceed against Defendants BRANDMEYER and THOLE, but
       these claims are DISMISSED without prejudice against Defendant MAUE;

   •   COUNTS 3, 4, and 9 are DISMISSED without prejudice against ALL DEFENDANTS;

   •   COUNT 6 shall proceed against Defendant MAUE (official capacity only) and is
       DISMISSED with prejudice against Defendants MAUE, BRANDMEYER, and THOLE,
       in their individual capacities.

   •   COUNT 7 shall proceed against Defendant BRANDMEYER and is DISMISSED without
       prejudice against Defendants MAUE and THOLE.

   •   COUNT 8 is DISMISSED with prejudice against Defendant BRANDMEYER.


                                                 10
Case 3:20-cv-00697-JPG Document 14 Filed 11/10/20 Page 11 of 13 Page ID #71




       Because one or more claims involve the alleged denial of medical care, the Clerk of

Court is DIRECTED to enter the standard qualified protective order pursuant to the Health

Insurance Portability and Accountability Act.

       With respect to COUNTS 1, 2, 5, 6, and 7, the Clerk of Court shall prepare for Defendants

MAUE (individual and official capacities), BRANDMEYER (individual capacity only), and

THOLE (individual capacity only): (1) Form 5 (Notice of a Lawsuit and Request to Waive

Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint (Doc. 1), and this Memorandum and

Order to each Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to

sign and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the

date the forms were sent, the Clerk shall take appropriate steps to effect formal service on that

Defendant, and the Court will require the Defendant to pay the full costs of formal service, to the

extent authorized by the Federal Rules of Civil Procedure.

       IT IS ORDERED that, if a Defendant can no longer can be found at the work address

provided by Plaintiff, the employer shall furnish the Clerk with that Defendant’s current work

address, or, if not known, Defendant’s last-known address. This information shall be used only

for sending the forms as directed above or for formally effecting service. Any documentation of

the address shall be retained only by the Clerk. Address information shall not be maintained in

the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants should only respond to the issues stated in this

Merits Review Order.



                                                11
Case 3:20-cv-00697-JPG Document 14 Filed 11/10/20 Page 12 of 13 Page ID #72




       IT IS ORDERED that if judgment is rendered against Plaintiff, and the judgment includes

the payment of costs under Section 1915, Plaintiff will be required to pay the full amount of the

costs, even though his application to proceed in forma pauperis was granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is ADVISED that he is under a continuing obligation to inform the Clerk of Court

and each opposing party of any address changes; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. Failure to comply with this order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 11/10/2020
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 12
Case 3:20-cv-00697-JPG Document 14 Filed 11/10/20 Page 13 of 13 Page ID #73




                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all of the defendants have filed answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

in order to give the defendants notice and an opportunity to respond to those motions. Motions

filed before defendants’ counsel has filed an appearance will generally be denied as premature.

The plaintiff need not submit any evidence to the court at this time, unless otherwise directed by

the Court.




                                                 13
